Citation Nr: 0302970	
Decision Date: 02/19/03    Archive Date: 03/05/03

DOCKET NO.  99-18 077A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for the service-
connected degenerative disk disease of the thoracolumbar 
spine (previously characterized as degenerative disk disease 
of L3-4 and L4-5, lumbosacral junction).  

(The issues of service connection for claimed arthritis of 
the hips, knees, ankles and cervical spine will be the 
subjects of a later decision.)  


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1995 to April 
1998.  

This case initially came to the Board on appeal from an 
August 1998 rating decision by the RO.  

In February 2001, the Board remanded this matter for 
additional action by the RO.  

The Board is undertaking additional development on the issues 
of service connection for arthritis of the hips, knees, 
ankles and cervical spine, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.



FINDINGS OF FACT

1.  The veteran served on active duty from April 1995 to 
April 1998.  

2.  The RO mailed the veteran notice of the August 1998 
rating decision on September 21, 1998.  

3.  The RO then mailed the veteran a Statement of the Case on 
July 17, 2002.  

4.  A VA Form 9, Substantive Appeal, or a request for an 
extension of time within which to file a Substantive Appeal 
is not currently of record.  




CONCLUSION OF LAW

A timely Substantive Appeal has not been filed in the appeal 
for an increased evaluation for the service-connected 
degenerative disk disease of the thoracolumbar spine.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2002); Sabonis v. Brown, 
6 Vet. App. 426 (1994).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that appellate review is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal.  
38 U.S.C.A. § 7105(a) (West 1991 & Supp. 2002); 38 C.F.R. § 
20.200 (2002).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  

A careful review of the record shows that the appellant has 
not submitted a VA Form 9, or its equivalent, so that a 
Substantive Appeal is not of record as to the issue of an 
increased rating for the service-connected degenerative disc 
disease of the thoracolumbar spine in this case.  

In November 2002, the Board notified the veteran that a 
Substantive Appeal had not been filed in her case for an 
increased evaluation of the service-connected degenerative 
disk disease of the thoracolumbar spine.  

That letter informed the veteran of the procedural 
requirements for perfecting an appeal, that she had an 
opportunity to tell VA if she thought that she had filed a 
Substantive Appeal in the instant case, including an 
opportunity to present evidence, argument, and to request a 
hearing on this issue, and of the time limits within which 
she was to reply.  

In particular, the letter informed the veteran that the RO 
mailed her notice of the rating decision in September 1998, 
and that a Statement of the Case was mailed in July 2002, but 
that VA's review of the record did not show that VA ever 
received a VA Form 9, its equivalent, or an extension request 
from her.  

In December 2002, the veteran responded that she had no 
evidence or argument to present on this issue, and that she 
did not currently desire a hearing.  

As no Substantive Appeal is of record, the veteran has not 
perfected her appeal, 38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.200, and under the facts of the instant case, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.  



ORDER

The appeal for an increased evaluation for the service-
connected degenerative disk disease of the thoracolumbar 
spine (previously characterized as DDD of L3-4 and L4-5, 
lumbosacral junction) is dismissed.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

